Citation Nr: 1522122	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 40 percent was proper.

3.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, and depressive disorder also claimed as anxiety.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and May 2012 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and New Orleans, Louisiana.  Jurisdiction of the case lies with the RO in New Orleans, Louisiana.

The June 2009 rating decision denied the Veteran's claim of entitlement to service connection for bilateral tinnitus.  The May 2012 rating decision reduced the disability rating for service-connected residuals of prostate cancer from 100 percent to 40 percent effective August 1, 2012 and denied entitlement to a TDIU.

In November 2012, the Veteran filed a VA Form 21-526b (Supplemental Claim) claiming depression and anxiety secondary to his service-connected residuals of prostate cancer.  In a November 2013 rating decision, the RO continued the 70 percent disability rating assigned for the Veteran's PTSD with alcohol dependence and depressive disorder.  In December 2013, the Veteran submitted a written statement requesting reconsideration of his claim for "service connected disability for PTSD, which was rated at 70% to be rated at 100% based on the rating decision that was made by VARONO on November 7, 2013."  The RO treated the December 2013 submission as a new claim and issued a March 2014 rating decision continuing the 70 percent disability rating for PTSD with alcohol dependence; depressive disorder (also claimed as anxiety).  However, since this statement was received well within the one year the Veteran had to appeal the November 2013 rating decision, the Board construes that it is, in actuality, a timely notice of disagreement (NOD) with regard to the issue of psychiatric disability rating adjudicated in that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence and depressive disorder, also claimed as anxiety, is listed on the title page of this decision.  In this regard, the Veteran's April 2014 notice of disagreement is redundant as an appeal as to the same issue has already been taken from the November 2013 rating decision.

The issues of whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 40 percent was proper; entitlement to a TDIU, and entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence and depressive disorder also claimed as anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the claim for service connection for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that his tinnitus had its onset in service.  Specifically, he reports he was exposed to a significant amount of noise while assigned to the 194th Artillery under the 101st Airborne Division in Vietnam.  In a November 2008 statement, the Veteran reported that his unit supported the 101st Division several times a week and fired 175mm and 8" howitzers for hours at a time.  He did not use hearing protection so that he could listen for commands and hear what was happening around him because as combat support he always had to be aware of his surroundings.  The Veteran also reports that he would experience ringing in his ears for a long time after firing the howitzers and it reached the point that it never went away.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  However, service personnel records show the Veteran was assigned to H Battery 18 Field Artillery 53rd Aviation Battalion in Ft. Rucker, Alabama from March 1971 to July 1971, during which time his principal duty was cannoneer.  From August 1971 to April 1972, he was assigned to the 194th Artillery under the 101st Airborne Division in Vietnam.

The Veteran underwent a VA audiology examination in March 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran's chief complaint was difficulty hearing above the tinnitus.  He reported military noise exposure from artillery, 175 howitzers, 8 inch guns, mortar and rifle fire while serving in the artillery division from October 1970 to April 1972, including his 7 month service in Vietnam.  As for post-service occupational noise exposure, he reported 28 years of employment as a conductor with the railroad with occupational noise exposure to whistles and engines.  He denied any recreational noise exposure.  He described his tinnitus as constant bilateral ringing.  He estimated its onset in November 1971 and believed that it is a result of his exposure without hearing protection to noise from artillery fire.

The VA examiner opined that there was insufficient information available to render an opinion as to the etiology of tinnitus without resorting to speculation, and provided the following rationale:

A review of veteran's C-file reveals hearing acuity on both enlistment and separation audiogram was WNL [(within normal limits)] bilaterally with no significant threshold shifts.  Further review failed to reveal any documentation pertaining to a complaint, diagnosis or treatment of tinnitus while [on] active duty.  With insufficient information available as well as veteran's subsequent 28 year history of occupational noise exposure as a Conductor with the Railroad, I am unable to render an opinion as to the etiology of veteran's claimed tinnitus without resorting to speculation.

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the medical evidence of record shows a reported history of tinnitus, current complaints of tinnitus, and a current medical diagnosis of tinnitus.  However, the March 2009 VA examiner provided an opinion that the etiology of the Veteran's tinnitus cannot be resolved without resorting to mere speculation.  

The Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  However, here, the examiner stated that the etiology of tinnitus cannot be determined without resorting to speculation because the Veteran's hearing was within normal limits during service and that tinnitus was not documented in service.  In this regard, the Board finds that the examiner did not provide sufficient rationale for this opinion.  See Buchanan v. Nicholson, 451 F. 3d. 1131, 1336-37 (the Board may not reject a veteran's competent lay evidence regarding symptoms regarding matters, within his personal knowledge and experience, based solely upon the fact that the record fails to contain corroborating evidence.)

The examiner did not address the Veteran's lay statements as to the onset of his tinnitus or the circumstances surrounding his in-service and post-service noise exposure.  In a November 2012 statement, the Veteran reported even though he worked over 28 years as a railroad employee, he was given hearing protection by his employer and used it on a daily basis.  He also reported he has suffered from ringing in the ears ever since he served in combat in Vietnam and was shooting howitzers at the enemy for over 7 months.  He described that "[w]e were shooting these huge guns on a daily basis, while the enemy was shooting mortars at us.  The noise was tremendous and we were not issued any hearing protection."  Thus, the Board finds the March 2009 VA examiner's opinion inadequate on which to base a decision.  Barr, 21 Vet. App. at 311-12 (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one").

Concerning this, the Board notes that it would have been helpful had the March 2009 VA examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Moreover, it would have been helpful had the examiner explained the relationship between hearing loss and tinnitus since the examiner indicated that it was unlikely that tinnitus was due to noise exposure in service because the Veteran had normal hearing tests in service.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus now.

In this regard, the Veteran has reported that he first noticed his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as a cannoneer assigned to an artillery unit.  38 U.S.C.A. § 1154(a) (West 2002).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted in the Introduction above, a written statement from the Veteran received in December 2013 may be reasonably construed as a notice of disagreement with a November 2013 rating decision which continued a 70 percent rating for the Veteran's PTSD with alcohol dependence and depressive disorder.  A Statement of the Case (SOC) has not been issued addressing the issue of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence, and depressive disorder, also claimed as anxiety.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

With respect to his claims concerning a rating reduction and TDIU, the Veteran requested a videoconference hearing with a Veterans Law Judge in his substantive appeals dated in September 2008 and November 2012.  He was scheduled for a hearing in January 2015 and the RO sent a hearing notification letter in December 2014.  Subsequently, in correspondence dated December 2014, the Veteran's representative responded that the Veteran was unable to appear as scheduled and requested rescheduling of the hearing.  The representative stated that she only undertook representation of the Veteran in October 2014 and that she could not properly represent the Veteran in a Board hearing without a complete copy of the claims file.  She also indicated that even if she received it prior to the hearing, because of the holidays, she would not have sufficient time to prepare.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in Shreveport, Louisiana and any associated outpatient clinics, dated from December 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Issue a statement of the case (SOC), and notify the Veteran of his appellate rights, with respect to the November 2013 rating decision adjudication of the issue of entitlement to a disability rating in excess of 70 percent for PTSD with alcohol dependence, and depressive disorder, also claimed as anxiety.  38 C.F.R. § 19.26 (2014).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the November 2013 rating decision to the extent it denied this issue must be filed if such issue is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to this issue, return this issue to the Board for appellate review.

3.  Following completion of the above requested actions, if additional evidence has been received, readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the RO should schedule the Veteran for a videoconference Board hearing on such issue(s) (i.e. whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 40 percent was proper, and entitlement to a TDIU), and any other issue for which a timely appeal has been completed.  The RO should properly notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


